United States SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 000-20616 Peoples Bancorporation, Inc. (Exact name of Registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation or organization) 57-0951843 (IRS Employer Identification No.) 1818 East Main Street, Easley, South Carolina 29640 (Address of Principal Executive Offices, Including Zip Code) Registrant’s Telephone Number, Including Area Code:(864) 859-2265 Securities Registered Pursuant to Section 12 (b) of the Securities Exchange Act of 1934: None Securities Registered Pursuant to Section 12 (g) of the Securities Exchange Act of 1934: Common Stock, $1.11 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysYes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer,”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [ X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] The aggregate market value of the voting and non-voting common equity held by nonaffiliates of the Registrant (5,079,741 shares) on June 30, 2011, the last day of the Registrant’s most recently completed second fiscal quarter, was approximately $7,670,409.The aggregate market value of the voting and non-voting common equity held by nonaffiliates of the Registrant (5,125,706 shares) on February 23, 2012 was approximately $22,553,000. For the purpose of this determination, officers, directors and holders of 5% or more of the Registrant’s common stock are considered affiliates of the Registrant. The number of shares outstanding of the Registrant’s common stock, as of February 1, 2012:7,039,263 shares of $1.11 par value common stock. DOCUMENTS INCORPORATED BY REFERENCE None CAUTIONARY NOTICE WITH RESPECT TO FORWARD-LOOKING STATEMENTS This report contains "forward-looking statements" within the meaning of the securities laws.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company's actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company's forwarding-looking statements. All statements that are not historical facts are statements that could be "forward-looking statements." You can identify these forward-looking statements through the use of words such as "may," "will," "should," "could," "would," "expect," "anticipate," "assume," "indicate," "contemplate," "seek," "plan," "predict," "target," "potential," "believe," "intend," "estimate," "project," "continue," or other similar words.Forward-looking statements include, but are not limited to, statements regarding the Company's future business prospects, revenues, working capital, liquidity, capital needs, interest costs, income, business operations and proposed services. These forward-looking statements are based on current expectations, estimates and projections about the banking industry, management's beliefs, and assumptions made by management.Such information includes, without limitation, discussions as to estimates, expectations, beliefs, plans, strategies, and objectives concerning future financial and operating performance.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results may differ materially from those expressed or forecasted in such forward-looking statements.The risks and uncertainties include, but are not limited to: · future economic and business conditions; · lack of sustained growth in the economies of the Company's market areas; · government monetary and fiscal policies; · the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; · the effect of credit rating downgrades on the value of investment securities issued or guaranteed by various government and government agencies, including the United States of America. · the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services, as well as competitors that offer banking products and services by mail, telephone, computer and/or the Internet; · credit risks; · higher than anticipated levels of defaults on loans; · perceptions by depositors about the safety of their deposits; · ability to weather the current economic downturn; · the failure of assumptions underlying the establishment of the allowance for loan losses and other estimates, including the value of collateral securing loans; · the risks of opening new offices, including, without limitation, therelated costs and time of building customer relationships andintegrating operations as part of these endeavors and the failure toachieve expected gains, revenue growth and/or expense savings fromsuch endeavors; · changes in laws and regulations, including tax, banking and securities laws and regulations; · the effect of agreements with regulatory authorities, which restrict various activities and impose additional administrative requirements without commensurate benefits; · changes in requirements of regulatory authorities; · changes in accounting policies, rules and practices; · cost and difficulty of implementing changes in technology or products; 1 · loss of consumer or investor confidence; · the effects of war or other conflicts, acts of terrorism or othercatastrophic events that may affect general economic conditions and economic confidence; and · other factors and information described in this report and in any of the other reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. All forward-looking statements are expressly qualified in their entirety by this cautionary notice.The Company has no obligation, and does not undertake, to update, revise or correct any of the forward-looking statements after the date of this report.The Company has expressed its expectations, beliefs and projections in good faith and believes they have a reasonable basis.However, there is no assurance that these expectations, beliefs or projections will result or be achieved or accomplished. PART I ITEM 1.BUSINESS The Company Peoples Bancorporation, Inc. (the “Company”) was incorporated under South Carolina law on March 6, 1992, for the purpose of becoming a bank holding company by acquiring all of the common stock of The Peoples National Bank, Easley, South Carolina.The Company commenced operations on July 1, 1992 upon effectiveness of the acquisition of The Peoples National Bank.The Company has three wholly-owned subsidiaries: The Peoples National Bank, Easley, South Carolina, a national bank which commenced business operations in August 1986; Bank of Anderson, National Association, Anderson, South Carolina, a national bank which commenced business operations in September 1998; and, Seneca National Bank, Seneca, South Carolina, a national bank which commenced business operations in February 1999 (sometimes referred to herein as the “Banks”). The Company engages in no significant operations other than the ownership of its three subsidiaries and the support thereof.The Company conducts its business from eight banking offices located in the Upstate Area of South Carolina. The principal offices of the Company are located at 1818 East Main Street, Easley, South Carolina 29640.The Company’s telephone number is (864) 859-2265.The principal office of The Peoples National Bank is located at 1800 East Main Street, Easley, South Carolina 29640.The principal office of Bank of Anderson, National Association is located at 201 East Greenville Street, Anderson, South Carolina 29621, and the principal office of Seneca National Bank is located at 201 Highway 123 Bypass, Seneca, South Carolina 29678. General Business Some of the major services which the Company provides through its banking subsidiaries include checking accounts; NOW accounts; savings and other time deposits of various types; daily repurchase agreements; alternative investment products such as annuities, mutual funds, stocks and bonds; loans for business, agriculture, real estate, personal uses, home improvement and automobiles; residential mortgage loan origination; credit cards; letters of credit; home equity lines of credit; safe deposit boxes; wire transfer services; Internet banking and use of ATM facilities. The Banks do not have trust powers.The Company has no material concentration of deposits from any single customer or group of customers.No significant portion of its loans is concentrated within a single industry or group of related industries and the Company does not have any foreign loans.The Company does, however, have a geographic concentration of customers and borrowers because most of its customers and borrowers are located in the Upstate area of South Carolina, and most of the real estate securing mortgage loans is located in this area. There are no material seasonal factors that would have an adverse effect on the Company. 2 As a bank holding company, the Company is a legal entity separate and distinct from its subsidiaries.The Company coordinates the financial resources of the consolidated enterprises and maintains financial, operational and administrative systems that allow centralized evaluation of subsidiary operations and coordination of selected policies and activities.The Company’s operating revenues and net income are derived primarily from its subsidiaries through dividends and fees for services performed. Territory Served and Competition The Peoples National Bank serves its customers from five locations; two offices in the city of Easley and one office in the city of Pickens, South Carolina, which are located in Pickens County; one office in the unincorporated community of Powdersville, South Carolina, which is located in the northeast section of Anderson County; and one office in the city of Greenville, South Carolina, which is located in Greenville County.Easley, South Carolina is located approximately 10 miles west of Greenville, South Carolina.Pickens, South Carolina is located approximately 8 miles north of Easley, and Powdersville, South Carolina is located approximately 12 miles southeast of Easley. Bank of Anderson, National Association, serves its customers from one location in the City of Anderson and another location in Anderson County, South Carolina.Anderson is located approximately 25 miles southwest of Greenville, South Carolina and approximately 25 miles south of Easley in Anderson County, South Carolina. Seneca National Bank serves its customers from one location in the City of Seneca, South Carolina. Seneca is located approximately 30 miles northwest of Easley, South Carolina in Oconee County, South Carolina. Each subsidiary of the Company is a separately chartered bank, and therefore each bank is responsible for developing and maintaining its own customers and accounts.Located in Easley, South Carolina, The Peoples National Bank’s customer base is primarily derived from Greenville and Pickens Counties, South Carolina and the northeast section of Anderson County, South Carolina.Bank of Anderson’s primary service area is Anderson County, South Carolina, and more particularly the City of Anderson.Seneca National Bank derives most of its customer base from the City of Seneca and surrounding Oconee County, South Carolina. The Banks compete with several large national banks, which dominate the commercial banking industry in their service areas and in South Carolina generally.In addition, the Banks compete with other community banks, savings institutions and credit unions.In Pickens County, there are thirty-two competitor bank offices, one savings institution offices, and one credit union office.In Anderson County there are fifty-nine competitor bank offices, no savings institution offices, and four credit union offices.In Oconee County, there are twenty-one competitor bank offices, four savings institution offices, and one credit union office. In Greenville County there are one hundred fifty-seven competitor bank offices, six savings institution offices, and eight credit union offices. The Peoples National Bank had approximately 12.7% of the deposits of Federal Deposit Insurance Corporation (“FDIC”)-insured institutions in Pickens County and 0.4% in Greenville County. The Peoples National Bank and Bank of Anderson, combined, had approximately 7.9% of the deposits of FDIC-insured institutions in Anderson County.Seneca National Bank had approximately 7.8% of the deposits of FDIC-insured institutions in Oconee County.The foregoing information is as of June 30, 2011, the most recent date for which such information is available from the FDIC. Many competitor institutions have substantially greater resources and higher lending limits than the Banks, and they perform certain functions for their customers, including trust services and investment banking services, which none of the Banks is equipped to offer directly.However, the Banks do offer some of these services through correspondent banks.In addition to commercial banks, savings institutions and credit unions, the Banks compete with other financial intermediaries and investment alternatives, including, but not limited to, mortgage companies, consumer finance companies, money market mutual funds, brokerage firms, insurance companies, leasing companies and other financial institutions. Several of these non-bank competitors are not subject to the same regulatory restrictions as the Company and its subsidiaries and many have substantially greater resources than the Company. 3 The extent to which other types of financial institutions compete with commercial banks has increased significantly over the years as a result of federal and state legislation that has, in several respects, deregulated financial institutions.The full impact of existing legislation and subsequent laws that deregulate or regulate the financial services industry cannot be fully assessed or predicted. Recent Developments On December 19, 2011, Peoples Bancorporation, Inc. (the "Company"), entered into an Agreement and Plan of Merger (the "Merger Agreement") with SCBT Financial Corporation ("SCBT"). The Merger Agreement provides that, subject to the terms and conditions set forth in the Merger Agreement, the Company will merge (the "Merger") with and into SCBT, with SCBT continuing as the surviving corporation (the "Surviving Corporation"). Subject to the terms and conditions set forth in the Merger Agreement, which has been approved by the board of directors of each of SCBT and the Company, at the effective time of the Merger, each outstanding share of Company common stock will be converted into the right to receive 0.1413 (the "Exchange Ratio") of a share of common stock of SCBT ("SCBT Common Stock"), subject to the payment of cash in lieu of fractional shares and further subject to certain adjustments set forth in the Merger Agreement. The Merger Agreement contains customary representations and warranties from SCBT and the Company, and each party has agreed to customary covenants, including, among others, covenants relating to (1) the conduct of the Company's businesses during the interim period between the execution of the Merger Agreement and the Closing, (2) the Company's obligations to facilitate its shareholders' consideration of, and voting upon, the approval of the Merger, (3) the recommendation by the board of directors of the Company in favor of the approval by its shareholders of the Merger Agreement and the transactions contemplated thereby, and (4) the Company's non-solicitation obligations relating to alternative business combination transactions. Completion of the Merger is subject to certain customary conditions, including (1) approval of the Merger Agreement by the Company's shareholders, (2) receipt of required regulatory approvals, (3) the absence of any law or order prohibiting the consummation of the Merger, (4) approval of the listing on the NASDAQ Global Market of the SCBT Common Stock to be issued in the Merger, and (5) the effectiveness of the registration statement for the SCBT Common Stock to be issued in the Merger. Each party's obligation to complete the Merger is also subject to certain additional customary conditions, including (1) subject to certain exceptions, the accuracy of the representations and warranties of the other party, (2) performance in all material respects by the other party of its obligations under the Merger Agreement, and (3) receipt by such party of an opinion from its counsel to the effect that the Merger will qualify as a reorganization within the meaning of the Internal Revenue Code of 1986, as amended. The Merger Agreement provides certain termination rights for both SCBT and the Company, and further provides that, upon termination of the Merger Agreement under certain circumstances, the Company will be obligated to pay SCBT a termination fee of $1.5 million. The forgoing description of the Merger and Merger Agreement dies not purport to be complete and is qualified in its entirety by reference to the Merger Agreement, which is incorporated as Exhibit 10.20 to this Annual Report on Form 10-K. 4 DISTRIBUTION OF ASSETS, LIABILITIES AND SHAREHOLDERS’ EQUITY; INTEREST RATES AND INTEREST DIFFERENTIAL The following is a presentation of the average consolidated balance sheets of the Company for the years ended December 31, 2011, 2010 and 2009.This presentation includes all major categories of interest-earning assets and interest-bearing liabilities: AVERAGE CONSOLIDATED BALANCE SHEETS (dollars in thousands) For the years ended December 31, Assets Cash and Due from Banks $ $ $ Taxable Securities Tax-Exempt Securities Federal Funds Sold Gross Loans Less: Allowance for Loan Losses ) ) ) Net Loans Other Assets Total Assets $ $ $ Liabilities and Shareholders’ Equity Noninterest-bearing Deposits $ $ $ Interest-bearing Deposits: Interest Checking Savings Deposits Money Market Certificates of Deposit Individual Retirement Accounts Total Interest-bearing Deposits Short-term Borrowings Notes Payable - Other - Other Liabilities Total Liabilities Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings (Deficit) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ $ 5 The following is a presentation of an analysis of the net interest income of the Company for the years ended December 31, 2011, 2010 and 2009 with respect to each major category of interest-earning assets and each major category of interest-bearing liabilities: Year Ended December 31, 2011 (dollars in thousands) Assets Average Amount Interest Earned/Paid Average Yield/Rate Interest-bearing Deposits at Other Banks $
